UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7839



REGINALD MOFFETT,

                                             Petitioner - Appellant,

          versus


SCOTT DODRILL, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-01-655-5-BR)


Submitted:   March 14, 2002                 Decided:   March 22, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Moffett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Moffett appeals the district court’s orders denying

relief on his 28 U.S.C. § 2241 (1994) petition and motion to

reconsider.   We have reviewed the record and the district court’s

opinions and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.    See Moffett v. Dodrill, No.

CA-01-655-5-BR (E.D.N.C. filed Sept. 7, 2001 & entered Sept. 11,

2001; filed Sept. 27, 2001 & entered Sept. 28, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2